Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 07/13/2022.
Claims 21-28, 30 and 32-40 are currently pending.
Claims 30, 32-36 and 38 are rejected.
Claims 21-28, 37 and 39-40 are allowed.
Claims 21 and 30 are independent claims.
-
 Claim Objection
6. 	Claims 26 and 34 are objected to because of the following informalities: “an RRC message” in line 3 should be “an RRC (Radio Resource Control) message”; “a MAC message” in line 4 should be “a MAC (Medium Access Control) message”.  Appropriate corrections are required.
7. 	Claim 30 is objected to because of the following informalities: “DL” in line 8 should be “DL (Downlink)”; “PDCCH/PCFICH” in line 9 should be “PDCCH (Physical downlink control channel)/PCFICH (Physical control format indicator channel)”; “CRS assistant info to UE” in line 10 should be “CRS (Cell-specific reference signal) assistant info to UE (User Equipment)”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claims 30, 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shimon Moshavi et al. (US 2016/0198486 A1), hereinafter Moshavi, in view of Yoonoh Yang et al. (US 2016/0262035 A1), hereinafter Yang.
For claim 30, Moshavi teaches a method of a network node arranged to operate in a cellular communication system (Moshavi, Figs. 1,2), the method comprising 
 	receiving from a communication device operating in the cellular communication system information about determined interference mitigation capabilities of the communication device for control symbols (Moshavi, Fig. 2 step 100 and paragraph 40 teach the UE reports the interference mitigation capabilities the UE supports to its serving BS. Paragraph 30 teaches detecting such a terminal is based on channel state information (CSI) reported by the terminals in the first cell which is measured based on received reference signal and the measurement can be done for control symbols. See also paragraphs 40, 82.).
	Yang further teaches transmitting CRS assistant info to UE based on the received information (Yang, Fig. 13c and paragraph 194 teach the serving cell 200 deliver CRS assistance information (i.e., CRS Assistance Info) to the UE based on the received information from the UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Moshavi with transmitting CRS assistant info to UE based on the received information taught in Yang to have receiving from a communication device operating in the cellular communication system information about determined interference mitigation capabilities of the communication device for control symbols; and adapting a performing of one or more radio operation tasks based on the received information, wherein said adapting includes any one of: adapting transmit power on DL control channels; adapting aggregation level on PDCCH/PCFICH; transmitting CRS assistant info to UE; and any combination thereof. Because both Moshavi and Yang teach interference mitigation, Yang explicitly teach transmitting CRS assistant info to UE based on the receive information.
For claim 32, Moshavi and Yang further teach the method of claim 30, comprising transmitting a request to the communication device to transmit interference mitigation capabilities (Yang, Fig. 13c and paragraph 194 teach the serving cell 200 deliver CRS assistance information (i.e., CRS Assistance Info) to the UE based on the received information from the UE after the serving cell 200 sends UE capability inquiry.).
For claim 33, Moshavi and Yang further teach the method of claim 30, wherein the receiving the information about determined interference mitigation capabilities of the communication device for control symbols is received in a higher layer signalling (Yang, Fig. 13c and paragraph 93 teaches configuration for transmitting and receiving information in MAC layer or RRC layer, in other words, in higher layer signalling.).
For claim 34, Moshavi and Yang further teach the method of claim 33, wherein the higher layer signalling is made via any one of an RRC message to the network node; and a MAC message (Yang, Fig. 13c and paragraph 93 teaches configuration for transmitting and receiving information in MAC layer or RRC layer, in other words, via RRC message or MAC message.).
For claim 38, Moshavi and Yang further teach a network node arranged to operate in a cellular communication system (Moshavi Fig. 1, BS), the network node including a processor (Moshavi Fig. 1, item 54, Processor.) configured to perform radio operation tasks by a method according to claim 30. 

12. 	Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shimon Moshavi et al. (US 2016/0198486 A1), hereinafter Moshavi, in view of Yoonoh Yang et al. (US 2016/0262035 A1), hereinafter Yang and Simone Merlin et al. (US 2014/0241168 A1), hereinafter Merlin.
For claim 35, Moshavi and Yang teach all the limitation of parent claim 30. Moshavi and Yang do not explicitly teach wherein the receiving of the information about the determined interference mitigation capabilities, indicating the information related to the determined parameter for per carrier, is made in any one of unused bits; unused code words; unused fields, control space, bit pattern or bit combinations; and any combination thereof.  
	However, Merlin explicitly teaches wherein the receiving of the information about the determined interference mitigation capabilities, indicating the information related to the determined parameter for per carrier, is made in any one of 
unused bits (Merlin, Figs. 8-18 and paragraph 164 teach capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission. See also paragraph 223.).; 
unused code words; 
unused fields, 
control space, 
bit pattern or bit combinations; and 
any combination thereof.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Moshavi and Yang with wherein the receiving of the information about the determined interference mitigation capabilities, indicating the information related to the determined parameter for per carrier, is made in unused bits taught in Merlin in order to reduce the interference [Merlin: paragraph 14].

For claim 36, Moshavi, Yang and Merlin teach the method of claim 35, wherein the unused bits are any set of available bits in an uplink control channel that are not used for indication about any uplink transmission parameters (Merlin, Figs. 8-18 and paragraph 164 teach capabilities information being carried in reserved bits which is interpreted as unused and information may be conveyed during association between transmitter and receiver including uplink transmission. See also paragraph 223.).

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412